. - l m ;UZU ~‘OL!

[COVER LETTER]

Dear Clerk: Enclosed you will find my (Pro Se) objections
to the Trial Court's Order recommending dismissal of my sub-
sequent writ application. Will you please file these documents
and bring them to the attention of the Honorable Judges of

the court. I thank you for your assistance with this matter.

RECENE» lN
C©uRT oF ch.alNAL APPEALS

JUL 08 2015

Abe!A@oSie,CBezk

DATE: July 3rd/2015

 

899 F.M. 632 CONNALLY UNIT
KENEDY, TEXAS 78119*
(Pro Se)

§R§¢QENE® z!N

` @§UWF @ig @MQWIEWM, H*PPEAL§
§UL 98 Z@?‘§
l No . 2001-cR-1015-w3 AD@!AQ@S‘€Q,CH@YK
Ex PARTE ‘ § IN THE DISTRICT coURT
‘»./\ § 175TH JUDICIAL bISTRIcT-
ADoNIS wAREEs wASHINGToN § BEXAR coUNTY, TExAs

APPLICANT'S OBJECTION(S) TO THE HABEAS COURT'S

 

ORDER RECOMMENDING DISMISSAL OF HIS SUBSEQUENT APPLICATION

 

TO THE HONORABLE JUDGE/JUDGES OF SAID COURT:

Comes now, Adonis Warees Washington, Applicant in the above
styled and numbered cause and files this his written object~
ion(s) to the Habeas Court's Order recommending dismissal
of his subsequent application under § ll.O7 4(a). These object-
ions are brought forth pursuant to Tex. C.C.P. art's ll.lO/
ll.49, 39.05 and Tex. R. App. P. Rule(s) 10 et seq., 33.1 et

seq. and 38.7.

I.

The Applicant (Washington) now presents the following
objections to the Habeas Court's Order recommending dismissal
of his subsequent application under § ll.O7 4(a)(2), and for
good cause presents the following:

II.

Washington petitions this Honorable Court to hold his §
ll.O7 habeas corpus writ application in [A]beyance and remand
this cause back to the trial court for a hearing to resolve
the interpretation of a [f]actual .finding that the culpable

mental state associated with his conviction for [intent]ional

(l).

murder was never established by the evidence presented at
his trial. The nature of this statement in conjunction with
the allegations of fact inside of Washington's subsequent
writ application "clearly" make a prima facie actual innocence
claim showing that by a preponderance of the evidence/ but
for a violation of the United States Constitutionj [no] rational
juror could have found him guilty beyond a reasonable doubt.
Tex. Code. Crim. Proc. art. ll.07 § 4(a)(2).

The trial court(i.e., Judge Mary Roman) has recently con~
tested both the actual and constitutional nature of it's pre-
vious factual finding that the record evidence(in Washington's
cause) [does not show] that the shooting in his case was intent-
ional. Washington asks at the very least, that the same court
which issued this exonerative statement, be given an oppur-
tunity -on remand- to definatively explain the expressive
nature of it's own factual finding on page five(5) of the

appendix marked as B.(see lines 20-23).

V.

CONCLUSION

1

Washington tenders that the above enlisted objections in
the instant case, as the District Court's determination for
dismissal are clearly erroneous and do` not line up with the
jurisprudence of the State of Texas [or] the United States

Constitution.

(2)~

PRAYER FOR REL IEF

 

(A) Washington prays that this Honorable Court would hold
his habeas corpus writ application in Abeyance and Remand
his cause back to the trial court for further proceedings.
Washington feels that a [h]earing will help adequately resolve
the constitutional aspects which are associated with the
factual allegation(s) inside of his habeas application.

(B) Washington prays that as a matter of law, he can obtain
a merits review on his claim of constitutional error under
the Federal Due Process Clause of the Fourteenth Amendment/
'which has "clearly" resulted in him being convicted of a crime

that he is [act]ually innocent of.

(3).

UNSWORN INMATE DEC LARAT ION

I declare (or certify) under the penalty of perjury that
the foregoing is true and correct, and that the Applicant's
objections to the Habeas Court's Order recommending dismissal

of his writ application was placed in the unit mailing system

on this the 3rd day of 'July 2015.

Respectfully Submitted,

 

ADOMHSWNHTS WNIHNGKW
899 F.M. 632 CONNALLY UNIT

KENEDY, TEXAS 78119
TDCJ-ID4#1059435 (Pro Se)

(4).